608 N.W.2d 861 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Robert W. DYGERT, an Attorney at Law of the State of Minnesota.
No. C4-00-409.
Supreme Court of Minnesota.
April 3, 2000.

O R D E R
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Robert W. Dygert has committed professional misconduct warranting public discipline, namely, respondent induced clients and others to invest in a family-owned business by failing to provide adequate information regarding the financial status of the business and by promising to personally guarantee the investment, knowing that his guarantee was worthless, in violation of Rules 1.8(a) and 8.4(c), Minnesota Rules of Professional Conduct.
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs pursuant to Rule 24, RLPR. This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Robert W. Dygert is disbarred and that he pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page
Alan C. Page
Associate Justice